Citation Nr: 0813453	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-25 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an initial rating in excess of 10 percent 
for acne vulgaris with scarring involving face, neck, 
shoulders, and back.  

6.  Entitlement to a compensable service-connected evaluation 
under the provisions of 38 CFR § 3.324.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

Service connection for benign prostatic hypertrophy and 
hearing loss, as well as a claim for a compensable rating for 
residuals of a fracture of the left little finger, were also 
originally in appellate status.  However, during the course 
of this appeal, the veteran's claim for entitlement to 
service connection for hearing loss was granted.  
Additionally, the veteran withdrew his claims for entitlement 
to service connection for benign prostatic hypertrophy and 
entitlement to a compensable evaluation for left little 
finger.  The remaining issues on appeal are as stated on the 
title page.





FINDINGS OF FACT

1.  Migraine headaches were not manifested during active 
service or for many years thereafter.
 
2.  Chronic low back disability was not manifested during 
active service or for many years thereafter.

3.  Arthritis was not manifested during active service or for 
many years thereafter.

4.  Hypertension was not manifested during active service or 
for many years thereafter.   

5. The veteran's acne vulgaris of the head, face, or neck is 
not productive of visible or palpable tissue loss, gross 
distortion, asymmetry of one feature or paired set of 
features, or two or three characteristics of disfigurement, 
nor is the acne vulgaris productive of deep scars, scars that 
cause limited motion, or scars that cause limited function.  

6.  Since the veteran is in receipt of a compensable 10 
percent rating for his service-connected acne vulgaris 
effective from July 30, 2002, he cannot receive additional 
compensation under the provisions of 38 C.F.R. § 3.324 as a 
matter of law.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Low back disability was not incurred in or aggravated by 
the veteran's active service, nor may in-service incurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3.  Arthritis was not incurred in or aggravated by the 
veteran's active service, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Hypertension was not incurred in or aggravated by the 
veteran's active service, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  The criteria for an initial rating in excess of 10 
percent for acne vulgaris have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 7800-7805 (2007).

6.  In light of the compensable rating assigned service 
connected acne vulgaris, a compensable evaluation pursuant to 
the provisions of 38 C.F.R. § 3.324 is precluded as a matter 
of law.  38 C.F.R. § 3.324 (2007); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the veteran 
dated in September 2002 and March 2003, prior to the initial 
adjudication of the claims.  The veteran was told the 
following: what information and evidence is necessary to 
substantiate the claim; what VA will seek to provide; what he 
is expected to provide; and that he must provide any evidence 
in his possession that pertains to the claims.

Additionally, in August 2007, the veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Although this notice was not 
provided to the veteran before the initial adjudication of 
the claims, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In any event, since 
the Board concludes below that the preponderance of the 
evidence is against the service connection claims and 
increased rating claim, any questions as to the appropriate 
disability rating for the service connection claims and 
effective dates to be assigned are rendered moot.  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

In this case there has been no compliance with Vazquez since 
that judicial decision was just rendered in January 2008.  
However, after reviewing the claims file the Board finds no 
resulting prejudice to the veteran.  A reasonable person 
under the facts of this case could be expected to know and 
understand the types of evidence necessary to show a 
worsening or increase in the severity of acne vulgaris with 
scarring involving face, neck, shoulders and back and the 
effect of that worsening on employment and daily life.  It is 
significant that the veteran has been represented in the 
claims process by Disabled American Veterans, which 
organization represents numerous veterans.  Thus, it is 
reasonable to expect that this service organization duly 
informs the claimants of the rating criteria and the types of 
evidence necessary to obtain higher ratings for service-
connected disabilities.  Additionally, the record indicates 
that the veteran has actual knowledge of the elements 
outlined in Vazquez and that no useful purpose would be 
served by remanding this case to furnish notice as to 
elements of his claim which the veteran has already 
effectively been made aware of.  Such action would not 
benefit the veteran.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records, post-service private medical records, and post-
service VA medical records.  The evidence of record also 
contains VA examinations performed in November 2002, February 
2004 and December 2006.  It is also noted that a medical 
opinion need not be by a physician to be competent medical 
evidence, and, in the absence of evidence to the contrary, 
the Board may presume the competence of a VA medical 
examiner.  See Cox v. Nicholson, 20 Vet. App. 563, 568 - 570 
(2007) (rejecting argument that a medical opinion by a nurse 
practitioner is not competent medical evidence, and, 
rejecting argument that VA cannot rely upon a medical opinion 
that does not explicitly state the qualifications of the 
examiner).  The examination reports obtained are thorough and 
contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis and hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  




Migraine Headaches

Service medical records dated in April 1980 reflect that the 
veteran was treated for multiple contusions and lacerations 
to include a head injury, which required 8 stitches.  He 
complained of bad headaches in January 1988 and April 1989.  
A service Report of Medical Examination for separation 
purposes dated in April 1989 reflects that the veteran's 
head, face, neck, and scalp were clinically evaluated as 
normal.  

The veteran underwent a VA examination in November 2002.  He 
stated that he had approximately 3 or 4 headaches per month.  
He reported that the pain was sharp in nature and behind the 
left eye.  Upon physical examination, there was no scarring 
of the face or head.  No skin lesions or deformities were 
noted.  The examiner diagnosed migraine headaches status post 
head injury.  

The veteran underwent another VA examination in February 
2004.  He reported headaches above the left eye, which 
occurred in clusters of 6-7 headaches approximately every 2 
months.  The examiner diagnosed headaches, cluster type, less 
likely than not related to military service.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
headaches are etiologically related to service or any 
incident therein.  The Board notes that the veteran 
complained of headaches in service in January 1988 and April 
1989.  However, on separation from service, the head, face, 
neck, and scalp were clinically evaluated as normal.  These 
clinically normal findings on separation examination are 
significant in that it demonstrates that trained military 
medical personnel were of the opinion that no headaches were 
present at that time.  The Board views the examination report 
as competent evidence that there were no headaches at that 
time.  

Moreover, the Board notes that the lack of any evidence of 
migraine headaches for over 13 years between the period of 
active duty and the evidence showing migraine headaches is 
itself evidence which tends to show that no migraine 
headaches were incurred as a result of service.  Although the 
record presents valid findings of current migraine headaches, 
the span of time between the claimed injury and the medical 
documentation of migraine headaches is a significant factor 
that weighs against a claim of service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  
None of the aforementioned medical evidence suggests a link 
between the veteran's migraine headaches and service.  

While acknowledging the veteran's belief that his migraine 
headaches are due to service, it is well established that as 
a layperson, the veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Thus, service connection for migraine headaches is not 
warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability

Service medical records dated in April 1989 reflect that the 
veteran had recurrent back pain as a result of injuries 
sustained during an assault in May 1980.  A Report of Medical 
Examination for separation purposes dated in April 1989 
reflects that the veteran had mid-back tenderness with good 
range of motion.  

The veteran underwent a VA examination in November 2002.  He 
complained of low back pain since an assault injury.  The 
examiner diagnosed degenerative joint disease of the lumbar 
spine.  

The veteran underwent another VA examination in February 
2004.  He reported the back pain began after a physical 
beating that he received in 1980 while in Korea.  He stated 
that the pain was located in the upper lumbar spine region 
without radiation.  

The examiner diagnosed degenerative joint disease with 
degenerative disc disease of the lumbar spine less likely 
than not related to military service.  The examiner opined 
that the veteran had a documented history of blunt trauma in 
1980, although he had no documentation of treatment for 
recurrent back pain on multiple physical examinations.  The 
veteran had no evidence of outpatient medical treatment or 
medications for his back pain during the rest of his military 
service.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current low 
back disability is etiologically related to service.  Service 
medical records reflect that the veteran had recurrent back 
pain in April 1989 stemming from injuries sustained during an 
assault in May 1980.  However, a post-service diagnosis of 
low back disability was not rendered until 2002.  Thus, 
complaints of symptomatology and a diagnosis related to the 
low back was not rendered until over 22 years after the 
claimed in-service injury, and over 13 years after separation 
from service.  Although the record presents valid findings of 
a current low back disability, the span of time between the 
claimed injury and the medical documentation of a low back 
disability is a significant factor that weighs against a 
claim of service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).  In other words, this type of 
evidence is too remote to be causally linked.  Furthermore, 
none of the aforementioned medical evidence links the 
veteran's low back disability to his military service.  As 
such, there is no evidence of record to support a finding 
that his current low back disability is etiologically related 
to his service.  

While acknowledging the veteran's statements that his current 
low back disability is etiologically related to service, the 
negative clinical and documentary evidence post-service for 
over 22 years after the claimed in-service injury is more 
probative.  In any event, the veteran is not competent to 
render an opinion regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The lack of continuity 
of treatment may bear in a merits determination on the 
credibility of the evidence of continuity of symptoms by lay 
parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In conclusion, although medical evidence clearly demonstrates 
a current diagnosis of low back disability, such post-service 
findings fail to establish any relationship between the 
current disability and service.  A chronic low back 
disability was not manifested during service, or for many 
years thereafter.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for low back disability.  Consequently, 
the benefit-of-the-doubt-rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Arthritis

Service medical records dated in October 1976 reflect that 
the veteran was assessed with a sprained left ankle.  In June 
1979, the veteran was assessed with a soft tissue injury of 
the right ankle.  A service Report of Medical Examination for 
separation purposes dated in April 1989 reflects that the 
veteran's upper and lower extremities were clinically 
evaluated as normal.  

The veteran underwent a VA examination in November 2002.  He 
complained of right elbow pain since his assault in May 1980.  
He reported sharp pain in the right elbow.  He also 
complained of sharp pain in both ankles and a giving way 
sensation.  The examiner diagnosed arthralgia of both ankles 
and degenerative joint disease of the right elbow.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
arthritis is etiologically related to service or any incident 
therein.  The Board notes that the veteran was assessed with 
ankle injuries in service.  However, on separation from 
service, the upper and lower extremities were clinically 
evaluated as normal.  These clinically normal findings on 
separation examination are significant in that it 
demonstrates that trained military medical personnel were of 
the opinion that no arthritis was present at that time.  The 
Board views the examination report as competent evidence that 
there was no arthritis at that time.  

Moreover, the Board notes that the lack of any evidence of 
continuing arthritis for over 13 years between the period of 
active duty and the evidence showing arthritis is itself 
evidence which tends to show that no arthritis was incurred 
as a result of service or manifested to a compensable degree 
within a year after service.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, none of the aforementioned 
medical evidence links the veteran's arthritis to his 
military service.  As such, there is no evidence of record to 
support a finding that his current arthritis is etiologically 
related to his service.  

While acknowledging the veteran's belief that his arthritis 
is due to service, it is well established that as a 
layperson, the veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Thus, service connection for arthritis is not warranted.  
This is a case where the preponderance of the evidence is 
against the claim and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Hypertension

An August 1973 service examination performed for induction 
purposes reflects the veteran's blood pressure reading as 
130/70.  On service examination performed for separation 
purposes in April 1989, the veteran's blood pressure reading 
was 122/92 and the examiner diagnosed high blood pressure.  
Service medical records do not reflect a diagnosis of 
hypertension.

The veteran underwent a VA examination in November 2002.  He 
reported headaches, but no other symptoms.  The examiner 
noted that his blood pressure was 171/100; 169/110; 180/107.  
The examiner diagnosed hypertension.  

The veteran underwent another VA examination in February 
2004.  He reported no symptoms of hypertension.  Upon 
physical examination, his blood pressure was 152/92, 167/94, 
and 154/90.  The examiner diagnosed hypertension, less likely 
than not related to military service.  

Although VA examination reports reflect a current diagnosis 
of hypertension, there is no medical evidence to support that 
the disability is due to his active service or manifested to 
a compensable degree within a year after active service.  
Physical examinations performed during active service which 
reflect the veteran's blood pressure readings show evidence 
of high blood pressure, but no diagnosis of hypertension.  A 
diagnosis of hypertension was rendered over 13 years after 
separation from service.  Moreover, there is no medical 
evidence to support an etiological relationship to his period 
of active service, and the veteran has not been shown to have 
the medical expertise necessary to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Thus, service 
connection for hypertension is not warranted.   This is a 
case where the preponderance of the evidence is against the 
claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).
 
Acne vulgaris

A July 2003 rating decision granted service connection for 
scarring of neck, back and chest post acne valgarus and 
assigned a noncompensable disability rating under Diagnostic 
Code 7800, effective July 30, 2002.  An April 2004 rating 
decision assigned a 10 percent disability rating under 
Diagnostic Code 7800, effective July 30, 2002.  

The present appeal involves the veteran's claim that the 
severity of his service-connected acne vulgaris with scarring 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck.  Note (1) to Diagnostic Code 7800 
provides that the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part.
Surface contour of scar is elevated or depressed on 
palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Note 
(2) provides that a deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

The veteran underwent a VA examination in November 2002.  The 
examiner noted multiple small scars about the neck, back and 
chest, consistent with acne vulgaris.  They were not 
disfiguring or dysfunctional.  

The veteran underwent another VA examination in February 
2004.  He stated that he had done well without recurrent 
symptoms until the previous 3 weeks, with flare-up of skin 
lesions on the upper neck.  

Upon physical examination, the examiner noted multiple scars 
which were too numerous to count.  There was no pain in the 
scar on examination or adherence to underlying tissue.  
Texture of the skin was irregular with pitting scarring as a 
result of acne vulgaris.  The scars were stable.  There was 
slight depression of the surface contour of the scars on 
palpation as a result of the pitting associated with the 
scars of acne vulgaris.  Scars were superficial without 
underlying soft tissue damage.  The veteran had some mild 
inflammation at the base of the neck with localized erythema, 
without pustules, more consistent with eczematoid dermatitis.  
The color of scars was normal.  There was no gross distortion 
or asymmetry of the face.  There was no induration or 
inflexibility of skin in the area of the scar.  There was no 
limitation of motion or other limitation of function caused 
by a scar.  The examiner diagnosed acne vulgaris with 
residual scarring.  

The veteran underwent another VA examination in December 
2006.  Upon physical examination, there were numerous pitted 
acne scars of the beard area of the face, anterior, posterior 
neck, back, and chest.  The scars measured 6 percent of the 
total body surface and 21 percent of the exposed area.  The 
scars were non-tender and stable.  There was no adherence to 
underlying tissue.  The texture of the skin was rough.  All 
the scars were pitted 1-2 millimeters.  All the scars 
extended only into the upper dermal layer of the skin.  There 
was no soft tissue damage.  There was no inflammation, edema, 
or keloid formation.  The scars were normal skin color.  
There was no gross distortion or asymmetry of the face.  
There was no induration and inflexibility of skin in the area 
of the scars.  There was no limitation of motion caused by 
the scars.  The examiner diagnosed acne with residual 
scarring.  

The veteran's head, face, or neck has not been noted to have 
such symptoms as visible or palpable tissue loss, gross 
distortion, or asymmetry of one feature or paired set of 
features.  As noted, in February 2004 the examiner noted that 
there was no underlying soft tissue damage, gross distortion, 
or asymmetry of the face.  

Additionally, the veteran's scars are not 5 or more inches in 
length or at least one-quarter inch wide at the widest part; 
his skin is not hypo- or hyper-pigmented in an area exceeding 
six square inches; and the scars were not adherent to 
underlying tissue.  In February 2002, no such findings were 
noted.  In February 2004 there was no underlying soft tissue 
damage; the skin was not indurated and inflexible in an area 
exceeding six square inches; and there was no induration or 
inflexibility of skin in the area of the scar.  In December 
2006 the scars were pitted 1-2 millimeters; the color of the 
scars was normal; and there was no adherence to underlying 
tissue.  Although the December 2006 VA examiner noted that 
the skin texture was rough, there was no evidence that skin 
texture was abnormal in an area exceeding six square inches 
and underlying soft tissue was not missing in an area 
exceeding six square inches.  

With regard to areas other than the head, face, or neck, the 
veteran's scars are not deep and do not cause limited motion.  
In February 2002, the scars were not disfiguring or 
dysfunctional.  In February 2004 there was no limitation of 
function caused by a scar and in December 2006 there was no 
soft tissue damage or limitation of motion caused by the 
scars.  Thus, since service connection has been in effect, 
the evidence of record does not show acne vulgaris 
manifestations of the type described in the criteria for a 
rating in excess of 10 percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The veteran has not been hospitalized 
for his acne vulgaris.  The effect of his acne vulgaris on 
his ability to hold employment appears to be contemplated by 
the currently assigned 10 percent rating.  Therefore, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a compensable rating pursuant to 38 C.F.R. 
§ 3.324

The veteran has been granted service connection and assigned 
a 10 percent disability rating for his acne vulgaris from 
July 30, 2002.  Consequently, as a compensable rating under 
38 C.F.R. § 3.324 requires that the appellant not be in 
receipt of a compensable rating for any service connected 
disorder, the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for migraine headaches is denied.  

Service connection for low back disability is denied.

Service connection for arthritis is denied. 

Service connection for hypertension is denied.  

Entitlement to an increased initial rating in excess of 10 
percent for acne vulgaris is denied.  

Entitlement to a 10 percent disability rating based on 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324 is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


